         

Exhibit 10.2
AMENDMENT TO
G&K SERVICES EXECUTIVE EMPLOYMENT AGREEMENT
     This Amendment to G&K Services Executive Employment Agreement is entered
into as of the close of business on May 7, 2009 (the “Effective Time”) and
amends that Executive Employment Agreement by and between G&K Services, Inc.
(“G&K Services”) and Jeffrey L. Wright (“Executive”), dated as of November 16,
2007 and as amended as of April 10, 2009 (the “Employment Agreement”).
INTRODUCTION
A. Executive has been employed by G&K Services as Senior Vice President and
Chief Financial Officer, pursuant to the Employment Agreement.
B. G&K Services desires to promote Executive to the position of Executive Vice
President and Chief Financial Officer, appoint Executive to the Board of
Directors of G&K Services and award Executive additional compensation in
connection with such promotion and appointment, subject to the additional terms
and conditions set forth in this Amendment.
AMENDMENT
     NOW, THEREFORE, in consideration of the facts recited above, and the
parties’ mutual undertakings, G&K Services and Executive agree to the following:
     1. As of the Effective Time, Section 2.1 of the Employment Agreement is
hereby amended by deleting the second sentence of said section and inserting in
lieu thereof the following:
     “Executive will serve in the capacity of Employer’s Executive Vice
President and Chief Financial Officer, or such other comparable senior
leadership positions as determined by Employer.”
     2. As of the Effective Time, Section 4.1 of the Employment Agreement is
hereby amended by adding the following sentence at the end of said section:
“Immediately upon termination of Executive’s employment with Employer for any
reason, Executive will submit a written resignation from all positions then held
by him as a director or officer of Employer and of any subsidiary, parent or
affiliated entity of Employer, such resignations to be effective as of the Date
of Termination.”
     3. The capitalized terms used in this Amendment not defined herein shall
have the meanings set forth in the Employment Agreement. Except as expressly
amended and restated herein, the Employment Agreement, as hereby amended,
remains in full force and effect.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered as of the 7th day of May, 2009.

          EMPLOYER   G&K SERVICES, INC.
      /s/ Jacquelyn T. Punch       By Jacquelyn T. Punch      SVP, HR           
EXECUTIVE  /s/ Jeffrey L. Wright       Jeffrey L. Wright           

 